Citation Nr: 1640976	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  05-39 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include Crohn's disease and diverticulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1970 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In March 2012, the Board in part denied service connection for a gastrointestinal disorder.  In September 2013, the Veteran appealed the denial of service connection for the gastrointestinal disorder to the Court, which again granted the joint motion for remand filed by representatives for both parties, and remanded the appeal. 

The Board remanded this claim for further development in April 2014, October 2014, and April 2016.  The claim is ripe for appellate review.  

The Veteran appeared at a Central Office hearing before the undersigned in September 2015. A transcript is of record. 


FINDING OF FACT

The Veteran has current diagnoses of Crohn's disease and diverticulitis, had an episode of epigastric discomfort in active service, and has been in continual contact with a private physician for gastrointestinal complaints for 35 years; the evidence supports a conclusion that current gastrointestinal disability had causal origins in active military service.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disability, to include Crohn's disease and diverticulitis, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he had latent symptoms of an undiagnosed gastrointestinal disability while in active service due to exposure to various toxins in active service. 

In April 2016, the Board issued its most recent remand in the case.  It was ordered that a comprehensive VA examination with a gastroenterologist be afforded.  The examiner was to specifically note that the Veteran had a vomiting episode in 1970 while in training at Ft. Dix, New Jersey, and toxin exposure in soil and groundwater, which was documented to have occurred at that duty station between 1950 and 1984, was to be addressed.  

The Veteran has been diagnosed with Crohn's disease, and a VA examination was afforded in April 2016.  The examiner made a cursory assessment that the 1970 episode was acute gastroenteritis (without offering an explanation), and commented that there was no diagnosis of inflammatory bowel disease (a.k.a. Crohn's disease) until 2005.  With respect to etiology of current Crohn's, it was explained that "there was no diagnosis of Crohn's disease found during active military service" and that the diagnosis was not made until 2005.  No commentary with respect to toxin exposure was made, and standing alone, the opinion did not substantially answer the Board's questions (and thus, in itself, is not adequate to resolve the issue on appeal).  

However, the April 2014 VA examiner did include medical literature citations regarding the current state of understanding of the etiology of Crohn's disease.  In this respect, it was documented that "Crohn's disease can occur at any age, but likely at a young [age]."  Indeed, "most people who develop Crohn's disease are diagnosed before they're 30 years-old."  It was described that the condition is based on an abnormal immune system response in the bowels, and that heredity and immune system dysfunction are likely responsible for the onset of the disorder (even though the exact cause remains unknown).

The Veteran supplied a June 2016 letter from his private physician indicating that there was a specific example of gastrointestinal upset in 1970 and exposure to chemical agents in service.  Specifically, this doctor stated that "later it was learned that the firing range area at Fort Dix was heavily contaminated with the toxic chemical TCE."  The Veteran had been low-crawling in the area at the time of his gastrointestinal symptoms in 1970.  It was noted that the Veteran experienced "Crohn's disease...and diverticulitis," and that the "condition is ongoing."  Significantly, this physician stated that he had treated the Veteran "since August of 1981," and that "over the years he has had progressively worsening gastrointestinal problems stemming from his service in the United States Army."  In conclusion, the physician stated that "when considering the timeline of events, it is more likely than not that [the Veteran's] gastrointestinal condition originated at Ft. Dix when he was exposed to chemicals in the military."  

While not adequately addressing the Board's questions posed on remand, the VA examiner noted that "most" Crohn's disease cases are developed at a "young" age.  While the Veteran was not diagnosed with the disorder at a young age, he has had gastrointestinal symptoms for many years, and has had continuing consultation with a private internist for those symptoms since the early 1980s.  The private internist stated that based on "the timeline of events," in addition to opining that exposure to toxins in service played a role in the development of gastrointestinal disability.  

Given that the private doctor has a longstanding relationship with the Veteran, it is clear that his opinion as to the nature of the 1970 in-service symptoms (i.e. as being representative of more than acute illness) is more probative than what was entered by the VA examiner.  Indeed, the private physician has noted that there is long-standing gastrointestinal disability which continues to worsen, and when taking this opinion in concert with the report of the VA examiner linking the onset of Crohn's to early adulthood (the Veteran was a young adult when he first consulted with the private internist in 1981), the "timeline of events" addressed by the private examiner as a reasoning for the positive nexus appears to be fully supported by current medical literature.  

Thus, regardless of interference of outside chemical agents, there is evidence of in-service symptoms, a current diagnosis of gastrointestinal disability, and a well-rationalized nexus between the two.  The probative evidence is in approximate balance, and the requirements of service connection are thus approximated. The claim will be granted.  


ORDER

Service connection for a gastrointestinal disability, to include Crohn's disease and diverticulitis, is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


